DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final amendment filed on July 08, 2022 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Cheng et al. [US 20170053055 A1] teaches a method of performing optical proximity correction (OPC). An integrated circuit (IC) design layout is received. The design layout contains a plurality of IC layout patterns. Two or more of the plurality of IC layout patterns are grouped together. The grouped IC layout patterns are dissected, or target points are set for the grouped IC layout patterns. Thereafter, an OPC process is performed based on the grouped IC layout patterns. The prior art to Kim et al. [US 20170329888 A1] teaches a method for manufacturing a semiconductor device and, more particularly, to an optical proximity correction method and a method for manufacturing a semiconductor device using the same.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of manufacturing a mask as claimed, more specifically, the method comprising steps of correcting a first target pattern based on the error pattern, the first target pattern corresponding to a pattern of intersection of two photoresist patterns on a substrate; fracturing a first mask layout into a plurality of first segments based on the corrected first target pattern, the first mask layout including (a) a first extension pattern extending in a first horizontal direction, (b) final targets corresponding to the final patterns and arranged in a zigzag fashion, and (c) a first final target corresponding to the error pattern, each of the plurality of first segments
corresponding to one of the final targets; and correcting the first mask layout by biasing a plurality of first target segments corresponding to the first final target among the plurality of first segments, in combination with the other elements required by claim 1.
	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of manufacturing a mask as claimed, more specifically, the method comprising steps of correcting a first target pattern based on the error pattern, the first target pattern corresponding to a pattern of intersection of two photoresist patterns on a substrate; fracturing a first mask layout into a plurality of first segments based on the corrected first target pattern, the first mask layout including (a) a first extension pattern extending in a first horizontal direction, (b) final targets corresponding to the final patterns, and (c) a first final target corresponding to the error pattern, each of the plurality of first segments corresponding to one of the final targets; and correcting the first mask layout by biasing a plurality of first target segments corresponding to the first final target among the plurality of first segments, in combination with the other elements required by claim 14.
	With regard to claim 18, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of manufacturing a semiconductor device as claimed, more specifically the method comprising steps of correcting a first target pattern based on the error pattern, the first target pattern corresponding to a pattern of intersection of two photoresist patterns on a substrate; fracturing a first mask layout into a plurality of first segments based on the corrected first target pattern, the first mask layout including (A) a first extension pattern extending in a first horizontal direction, (B) final targets corresponding to the final patterns, and (C) a first final target disposed in zigzags to correspond to the error pattern, each of the plurality of first segments corresponds to one of the final targets; correcting the first mask layout by biasing a plurality of first target segments corresponding to the first final target among the plurality of first segments; forming a photomask based on the corrected first mask layout, in combination with the other elements required by claim 18.
	Claims 2-13, 15-17, 19 and 20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882